In an action to compel specific performance of an agreement granting the plaintiff an option to purchase certain real property owned by the defendant Avenue Z Construction Co., the defendants appeal from so much of an order of the Supreme Court, Kings County (Arniotes, J.), dated October 4, 1999, as denied their motion for summary judgment dismissing the complaint, and the plaintiff cross-appeals from so much of the same order as denied its cross motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
As each party raised triable issues of fact in opposition to the other party’s prima facie case for summary judgment, the plaintiffs motion and the defendants’ cross motion for summary judgment were properly denied (see, Zuckerman v City of New York, 49 NY2d 557). Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.